Citation Nr: 0945091	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  05-20 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1949 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied service connection for vertigo and a lumbar spine 
disability.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in September 2009.  A 
transcript of the hearing has been associated with the claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for vertigo is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's current lumbar spine disability is not shown by 
the most competent and probative evidence to be the result of 
active service.


CONCLUSION OF LAW

Service connection for a lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction, 
or RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each element of the claim, including notice of 
what is required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran on April 21, 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.

VA has a duty to assist the Veteran in the development of his 
claims.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The Veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
As discussed more thoroughly below, the Veteran was afforded 
an adequate VA medical examination on January 5, 2005.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

In general, service connection requires: (1) medical, or 
other competent evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical or other competent evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).   
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.     § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for a lumbar spine 
disability that he believes had onset during active service.  
Service treatment records (STRs), dated July 1962, state that 
the Veteran was treated for back pain from bending over and 
off of a wing.  He reported minimal tenderness.  The 
impression was resolving muscle strain.  An annual medical 
examination, dated June 17, 1965, indicates that the 
Veteran's back examination was negative but that he had a 
history of lumbosacral strain one year prior.  It was noted 
that the Veteran experienced intermittent pain occasionally 
after doing heavy lifting, but that he was asymptomatic at 
the time of the examination.  STRs show that the Veteran 
sought medical treatment for back pain in May 1968.  The STR 
states that the Veteran had no history of trauma and that the 
pain started two days prior to treatment.  

The retirement examination, dated February 18, 1969, 
indicates that the Veteran had a history of low back pain 
since 1964, mostly after lifting or pushing heavy objects, 
treated with heat treatment and physical therapy with good 
results.  The examiner stated that the Veteran was 
asymptomatic at the time of the examination with no 
significant abnormalities noted.

The Veteran was afforded a VA examination in January 2005.  
The examiner indicated review of the claims file.  The 
examiner noted the Veteran's back injury and treatment in 
1962.  He stated that the Veteran apparently completely 
recovered from the condition based upon the retirement 
examination in 1969.  He stated that the x-rays taken at that 
time were negative for any bony pathology.  

The examiner stated that the Veteran had no history of direct 
trauma to the back or lower spine.  The Veteran reported 
periodic problems with his back while working with the Post 
Office following retirement.  The examiner stated that the 
back problem appeared to have resolved in 1975 and did not 
start giving the Veteran problems again until 2001.  The 
Veteran reported that the pain has onset after heavy lifting 
or bending over.

The x-rays show moderate intervertebral disc space narrowing 
at L5-S1 and mild intervertebral disc space narrowing at L2-3 
through L4-L5 posteriorly.  Degenerative osteophyte formation 
was noted throughout the lumbar spine and consistent with 
osteoarthritic condition.  The radiologist noted a mild levo 
curvature present.  The diagnosis was chronic recurring back 
pain with a history of the same initially occurring on active 
duty, diagnosed as musculoskeletal in nature.

In the opinion, the examiner stated that the back condition 
is unlikely to be related to the Veteran's problems while on 
active duty due to the extended length of time period from 
1974 until 2001 with no symptoms present.  He stated that no 
direct connection between the two conditions in the past and 
currently can be accurately assessed, especially in view of 
the absence of specific trauma to the lumbar spine while on 
active duty or afterwards, weighing against the Veteran's 
claim for service connection.

The Veteran testified before the under-signed VLJ.  He stated 
that he injured his back during service while doing a check 
of his aircraft before taking off.  He stated that while in 
the military that he would seek treatment when his back hurt.  
He also said that 30 days prior to his retirement he was 
supposed have his back checked but that the appointment was 
canceled.  Military personnel told him that he would not be 
able to schedule another one in the 30 days prior to his 
retirement.

He testified that once retiring from service, he obtained a 
job with the U.S. Postal Service loading and unloading mail 
bags.  He stated that the job caused his back disability to 
flare and that he sought medical treatment within six months 
of retirement at Dyess Air Force Base.  He said a specialist 
told him that he had some deteriorating discs and that he 
needed surgery.  He was told to do back exercises and to wear 
a girdle.  He said he stopped seeing doctors because he was 
told that nothing else could be done except surgery.  The 
Veteran stated that he just started seeing VA for his back in 
2009.

The Board notes that the RO attempted to obtain medical 
records from Dyess Air Force Base (AFB), Sheppard AFB, and 
Kelley AFB.  Each AFB indicated that no medical records were 
available.  Dyess AFB indicated that all records had been 
sent to NPRC in 1999.  The RO indicated in an October 2005 
memorandum that further attempts to obtain the records would 
be futile.

The Board has carefully considered all of the evidence but 
finds that the service connection is not warranted for a 
lumbar spine disability.  Specifically, the VA examiner 
stated that the back condition is unlikely to be related to 
the Veteran's problems while on active duty due to the 
extended length of time period from 1974 until 2001 with no 
symptoms present.  He stated that no direct connection 
between the past and current spine disability can be 
accurately assessed, especially in view of the absence of 
specific trauma to the lumbar spine while on active duty or 
afterwards.  The Veteran indicated receiving treatment for 
his back disability subsequent to service at various air 
force bases.  Unfortunately, those records, if once 
available, are now unavailable.  Even accepting the Veteran's 
lay testimony as to a continuity of symptomatology, the 
other, including medical, evidence fails to show that the 
Veteran suffered a chronic lumbar spine disability during 
service or that such a back disability was found until his VA 
examination in January 2005.  This lengthy period of time is 
evidence against a finding that the current lumbar disability 
had its onset during service or is related to his service.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history in determining if service- connection is 
warranted, including a lengthy period of absence of 
complaints).  The STRs did not demonstrate findings of a 
chronic back disability and the competent VA examiner, who 
discussed the various pieces of evidence as support for the 
conclusions, did not find that the current back disability is 
causally related to service.  The Board has therefore 
determined that the Veteran's statements are outweighed by 
the other evidence, and that this evidence shows that service 
connection is not warranted for his lumbar spine disability.  

Based on the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for entitlement 
to service connection for a lumbar spine disability and this 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).


ORDER

Service connection for a lumbar spine disability is denied.


REMAND

The Veteran seeks service connection for vertigo that he 
claims is a result of flying noisy aircraft for sixteen years 
in the military.  His STRs show that he complained of 
suffering three episodes of dizziness on June 2, 1968.  The 
record noted that he had recently been immunized for the flu 
and cholera.  The impression was vertigo, probably 
labyrinthitis, or possibly a reaction to the immunizations, 
though the examiner doubted that the vertigo was related to 
the immunizations.  

Medical records dated March 3, 2003 from A.G.H., a treatment 
facility where the Veteran was hospitalized for his vertigo, 
state that the Veteran's vertigo is secondary to viral 
labyrinthitis.  The reports do not indicate that the vertigo 
is related to the Veteran's service.  Other medical records 
also indicate that the vertigo is a result of labyrinthitis.  

In January 2005, the Veteran was afforded a VA examination of 
the spine.  The examiner indicated review of the claims file 
and stated in passing that the Veteran's vertigo has been 
previously attributed to inner ear problems and does not have 
anything to do with the spine.  He stated that the vertigo is 
as likely as not due to a middle ear condition and does not 
involve the spine.  Unfortunately, the examiner failed to 
address the Veteran's dizziness during service or provide an 
opinion and rationale concerning the Veteran's vertigo and 
his ear condition and their relationship to each other and 
active service.  Accordingly, the Board finds the VA 
examination inadequate for rating purposes and finds that a 
remand is necessary for a new VA examination.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his vertigo.  The examiner 
must be provided with the claims file for 
review and he or she must indicate review 
of the claims file in the examination 
report.

The examiner is asked to render a medical 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's vertigo is 
related to or had onset during the 
Veteran's active service.

The examiner is asked to specifically 
address the service treatment records from 
June 1968 which indicate that the Veteran 
was treated for dizziness and diagnosed 
with possible labyrinthitis.

The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment of the disability.

A complete rationale for all opinions 
expressed should be given.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The Veteran and 
his representative should be given an 
opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


